Citation Nr: 0928929	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-06 469	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for right hip strain.

2. Entitlement to an initial rating higher than 10 percent 
for left hip strain.

3. Entitlement to an initial rating higher than 10 percent 
for cervical strain.

4. Entitlement to an initial rating higher than 10 percent 
for lumbar degenerative disc disease.  

5. Entitlement to service connection for eczema of the feet.  

6. Entitlement to service connection for sleeping problems.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1981 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In December 2008, in a remand, the Board directed that the 
Veteran be afforded VA examinations.  In February 2009, the 
Veteran was scheduled for the examinations, but the 
examinations were canceled because the Veteran failed to 
report.  In correspondence in March 2009, while it is not 
clear, the Veteran seemed to be notified that the 
examinations would be rescheduled.  In April 2009, the 
examinations were canceled because the Veteran failed to 
report.  In June 2009, the Veteran wrote that he was still 
waiting for his examinations, and he indicated that he was 
working in another state and that he had a new address. 


It is apparent that the Veteran did not receive notice of the 
rescheduled VA examinations and that he is willing to report 
for the examinations.  And while it is the Veteran's 
responsibility to notify VA of his current address, it is 
unclear when notice of the rescheduled examinations was sent 
and where the notice was sent. 

In light of the above circumstances, the Board determines 
because of the lack of documented notice of the rescheduled 
examinations good cause for failure to report for the 
rescheduled VA examinations has been shown.  38 C.F.R. 
§ 3.655. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain the Veteran's current 
address. 

2. Schedule the Veteran for a VA 
examination to determine the level of 
right hip, left hip, cervical spine and 
lumbar spine impairment.  The claims 
folder should be made available to the 
examiner for review.  

The examiner is asked to describe the 
range of motion of the right and left 
hip to include limitation of flexion 
and limitation of abduction as well 
as weakness, excess fatigability, 
incoordination or pain on movement.  
Any additional functional loss should 
be expressed in terms of additional 
limitation of motion. 

The examiner is asked to describe the 
range of motion of the cervical spine 
and lumbar spine in degrees to 
include forward flexion, extension, 
left and right lateral flexion, left 
and right lateral rotation, and any 
functional loss due to pain or 
painful motion as well as weakness, 
excess fatigability, incoordination 
or pain on movement.  

Any additional functional loss should 
be expressed in terms of additional 
limitation of motion. 

The examiner is asked to describe any 
objective neurological abnormalities, 
either motor or sensory. 

The examiner is asked to describe the 
frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed 
by a physician and treatment by a 
physician, over a 12 month period.

3. Schedule the Veteran for an appropriate 
VA examination to determine whether the 
veteran has eczema of the feet and, if so, 
whether it is at least as likely as not 
that the current eczema of the feet is 
related to service.  The claims folder 
should be made available to the examiner 
for review.  
    
In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that eczema of 
the feet was noted on retirement 
examination in January 2005.  

Also, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  





4. Schedule the Veteran for an appropriate 
VA examination to determine whether the 
Veteran has a sleep disorder and, if so, 
whether it is at least as likely as not 
that the current sleep disorder is related 
to service.  The claims folder should be 
made available to the examiner for review.  
    
In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of the 
Veteran's in-service complaint of 
sleep disruption in February 2004, 
and the results of the 
polysomnography study in December 
2007. 

Also, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


